                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


RAMON ALVARADO, JR.,
         Plaintiff,

       v.                                                 Case No. 19-C-194

MILWAUKEE COUNTY, et al.,
           Defendants.
______________________________________________________________________

                                           ORDER

       Ramon Alvarado, Jr., a Wisconsin State prisoner who is representing himself, filed

a lawsuit under 42 U.S.C. § 1983 alleging that his constitutional rights were violated while

he was a pretrial detainee at the Milwaukee County Jail. He also filed a motion to proceed

without prepaying the filing fee. This order grants his motion to proceed without

prepayment of the filing fee and screens his complaint.

                   Motion to Proceed Without Prepaying the Filing Fee

       The Prison Litigation Reform Act (PLRA) applies to this case because plaintiff was

a prisoner when he filed this case. 28 U.S.C. § 1915A(c). The PLRA gives courts

discretion to allow prisoners to proceed with their lawsuits without prepaying the $350

filing fee, as long as they comply with certain requirements. 28 U.S.C. § 1915. One of

those requirements is that the prisoner pay an initial partial filing fee. On February 7, 2019,

I ordered the plaintiff to pay an initial partial filing fee of $12.37. He paid that fee on

February 21, 2019. Accordingly, I will grant the plaintiff’s motion. He must pay the

remainder of the filing fee over time in the manner explained at the end of this order.

                             Screening of Plaintiff’s Complaint
       Federal law requires that I screen complaints brought by prisoners and pre-trial

detainees seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. § 1915A(a). I must dismiss a complaint or portion thereof

if the prisoner has raised claims that are legally frivolous or malicious, that fail to state a

claim upon which relief may be granted, or that seek monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915A(b).

       To state a claim, a complaint must contain sufficient factual matter, accepted as

true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556).

       To proceed under 42 U.S.C. § 1983, a plaintiff must allege that: 1) he was deprived

of a right secured by the Constitution or laws of the United States; and 2) the defendant

was acting under color of state law. Buchanan-Moore v. County of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856,

861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). I will give a

pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106

(1976)).

                                    Plaintiff’s Allegations

       The plaintiff was a pre-trial detainee at the Milwaukee County Jail in February

2018. On February 9 at 10:55 a.m., the plaintiff was in the Pod 6A gym. He was talking

                                              2
with Officer B. Anderson, who had a dog with him. Defendant C.O. Teana Jackson saw

the plaintiff and told him he was getting a 23-hour cell confinement. He argued that she

could not punish him for speaking with another officer and that he was a good inmate.

Jackson replied, “You don’t run shit around here, go lock in!” (Docket No. 1 at 3.) The

plaintiff responded, “Go lock me in yourself!!!” and then went to his cell (cell 34) on the

second tier of the pod.

        The plaintiff and Jackson had another interaction when she was locking in the

inmates on the plaintiff’s pod. The plaintiff, in short, told her that if she was not so

disrespectful to him, he would have defended her against another inmate who had been

disrespectful to her. Jackson returned to his cell and said, “Go ahead and hit me.” (Id.)

The plaintiff stated he was referring to hitting another inmate, and Jackson closed his

door and returned to locking in other inmates. When she reached the bottom of the stairs

from the second tier (where the plaintiff’s cell was), an inmate yelled out from his cell, “I

smell pussy!” Jackson then shouted, “Yeah that’s right cell 34 is a pussy!” referring to the

plaintiff’s cell.

        Jackson returned from her break around 12:20 p.m., at which time they began

serving lunch. According to a food worker, Jackson ordered plaintiff a soft tray. When

Jackson brought it to his cell and opened the door, the plaintiff rushed the door. Jackson

said, “Go ahead and hit me.” (Id.) The plaintiff pointed his finger at her and told her to stop

disrespecting him. Jackson then struck the plaintiff in the face, and the plaintiff struck her

back. They fought in his cell. Two other inmates and pod worker Jason (also an inmate)

entered his cell to stop the fighting. Another officer, Ither, was also present. The plaintiff

stopped fighting and surrendered. He then got punched on the right side of his back. The

                                              3
plaintiff then covered his upper body with his arms and hands. Jackson struck him several

times in the side of the head, and the plaintiff rushed out of the cell to get out so he would

be in view of the camera. The three inmates then began assaulting him. Jackson and

Ither did nothing to stop it. Jackson then punched him and used her taser on him. She

got on his back and grabbed his hair, slamming his face into the ground.

       The plaintiff filed a grievance on July 23, 2018 and never got a response. He filed

another grievance on September 28, 2018 and again got no response. He suffered

bruising and a broken rib as well “three months of brain trauma.” (Id. at 4.) He also

experiences memory and vision problems and depression, anxiety, PTSD, and

concentration problems.

                                          Analysis

       The plaintiff states he wants to bring numerous federal and state-law claims. The

court finds that the plaintiff’s complaint states claims for: excessive force, failure to

protect, and state-law battery.

       A pretrial detainee’s claim of excessive force is governed by the Due Process

Clause of the Fourteenth Amendment. The “Due Process Clause protects a pretrial

detainee from the use of excessive force that amounts to punishment.” Kingsley v.

Hendrickson, 135 S. Ct. 2466, 2473 (2015) (citing Graham v. Connor, 490 U.S. 386, 395

n.10 (1989)). In Kingsley, the Court explained that excessive force is solely an objective,

not subjective, determination and that “a pretrial detainee must show only that the force

purposely or knowingly used against him was objectively unreasonable.” Id. at 2472–73.

At this stage, the plaintiff’s allegations that Jackson punched him and used her taser on

him are sufficient to state a claim against her. While he mentions that Ither was present,

                                              4
the plaintiff does not make any specific allegations against him with respect to use of

force. And I also note that he cannot pursue federal claims against any of the other

inmates because they are not state actors.

       The plaintiff does state a claim against Ither for failing to intervene (that is, for

failing to protect him). To state a claim that a jail official failed to protect him, a pretrial

detainee must allege that (1) the defendant acted purposefully, knowingly, or recklessly

when they considered the consequences of their handling of a plaintiff’s situation, and (2)

the challenged conduct was objectively unreasonable. McCann v. Ogle Cty., Illinois, 909

F.3d 881, 886 (7th Cir. 2018). A detainee must “prove more than negligence but less than

subjective intent—something akin to reckless disregard.” Miranda v. Cty. of Lake, 900

F.3d 335, 353 (7th Cir. 2018) (citations omitted). Drawing all reasonable inferences, Ither

was present while Jackson (and the other inmates) were beating the plaintiff and when

Jackson used her taser on the plaintiff. At this point, this is sufficient to allege that Ither’s

failure to intervene on the plaintiff’s behalf or protect him from harm violated his

constitutional rights.

       The plaintiff states he wants bring several other federal, constitutional claims, but

they do not have support in his complaint. First, he says that he wants to bring a claim for

deliberate indifference. But the plaintiff does not say who was deliberately indifferent to

what. He also says he wants to bring claims relating to wide-spread customs and

practices (such as training). But “[t]o establish a municipal policy or custom, [the plaintiff]

must allege a specific pattern or series of incidents that support the general allegation of

a custom or policy.” Hollins v. City of Milwaukee, 574 F.3d 822, 827 (7th Cir. Wis. 2009).

He has not done so. I therefore dismiss the defendants against whom the plaintiff wants

                                               5
to bring claims based on a policy or custom: Milwaukee County, the Milwaukee County

Sheriff, John Does 1–3, and Jane Does 1–3.

       Finally, the plaintiff states he would like to bring state-law claims for assault and

battery and for the intentional infliction of emotional distress. Where a district court has

original jurisdiction over a civil action (as is the case here), it also has supplemental

jurisdiction over related state-law claims under 28 U.S.C. § 1367(a), so long as the claims

“derive from a common nucleus of operative fact with the original federal claims,”

Wisconsin v. Ho-Chunk Nation, 512 F.3d 921, 936 (7th Cir. 2008). The claims must be

more than “tangentially related.” Hernandez v. Dart, 635 F. Supp. 2d 798, 814 (N.D. Ill.

2009). “Instead, the question is whether the proof necessary for the state claim overlaps

with the proof necessary for the federal claim.” Birdo v. Mathis, Case No. 15-cv-456, 2015

WL 3948150, at *3 (S.D. Ill. June 26, 2015) (citations omitted).

       The elements of civil battery include: (1) the unlawful use of force or violence upon

another; (2) the intentional direction of such force or violence at the person of another;

and (3) the sustaining of bodily harm by the person against whom such force or violence

is directed. Michelle T. by Sumpter v. Crozier, 173 Wis. 2d 681, 685 n. 4 (1993). To prove

intentional infliction of emotional distress, a plaintiff must show: (1) the defendant intended

to cause emotional distress by his or her conduct; (2) that the conduct was extreme and

outrageous; (3) that the conduct was a cause-in-fact of the plaintiff's emotional distress;

and (4) that the plaintiff suffered an extreme disabling response to the defendant's

conduct. Terry v. Journal Broadcast Corp., 351 Wis. 2d 479, 515 (Ct. App. 2013) (internal

quotations and citation omitted). I am satisfied that the plaintiff will have to present

evidence to prove his federal claims that will overlap the evidence he needs to present to

                                              6
prove both civil battery and intentional infliction of emotional distress. I will exercise

supplemental jurisdiction over these claims

                                         Conclusion

         NOW, THEREFORE, IT IS ORDERED that plaintiff’s motion to proceed without

prepayment of the filing fee (Docket No. 2) is GRANTED.

         IT IS FURTHER ORDERED that pursuant to the informal service agreement

between Milwaukee County and this court, copies of plaintiff’s complaint and this order

are being electronically sent today to Milwaukee County for service on the Milwaukee

County defendants, Tenea Jackson and Julio Ither.

         IT IS ALSO ORDERED that, pursuant to the informal service agreement between

Milwaukee County and this court, the Milwaukee County defendants shall file a

responsive pleading to the complaint within sixty days of receiving electronic notice of this

order.

         IT IS FURTHER ORDERED that the agency having custody of plaintiff shall collect

from his institution trust account the $337.63 balance of the filing fee by collecting monthly

payments from plaintiff's prison trust account in an amount equal to 20% of the preceding

month's income credited to plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C.

§ 1915(b)(2). The payments shall be clearly identified by the case name and number

assigned to this action. if plaintiff is transferred to another institution, county, state, or

federal, the transferring institution shall forward a copy of this Order along with plaintiff's

remaining balance to the receiving institution.



                                              7
       IT IS ALSO ORDERED that a copy of this order be sent to the officer in charge of

the agency where the plaintiff is confined.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the

court enters a scheduling order setting deadlines for discovery and dispositive motions.

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program, the

plaintiff shall submit all correspondence and case filings to institution staff, who will scan

and e-mail documents to the Court.1 If the plaintiff is no longer incarcerated at a Prisoner

E-Filing Program institution, he will be required to submit all correspondence and legal

material to:

                            Office of the Clerk
                            United States District Court
                            Eastern District of Wisconsin
                            362 United States Courthouse
                            517 E. Wisconsin Avenue
                            Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the matter. As each filing will be electronically scanned and

entered on the docket upon receipt by the clerk, the plaintiff need not mail copies to the

defendants. All defendants will be served electronically through the court’s electronic case

filing system. The plaintiff should also retain a personal copy of each document filed with

the court.




1 The Prisoner E-Filing Program is mandatory for all inmates of Dodge Correctional
Institution, Green Bay Correctional Institution, Waupun Correctional Institution, Wisconsin
Secure Program Facility, Columbia Correctional Institution, and Oshkosh Correctional
Institution.
                                              8
       The plaintiff is further advised that failure to make a timely submission may result

in the dismissal of this action for failure to prosecute. In addition, the parties must notify

the Clerk of Court of any change of address. Failure to do so could result in orders or

other information not being timely delivered, thus affecting the legal rights of the parties.

       Dated in Milwaukee, Wisconsin, this 10th day of May, 2019.



                                                  s/Lynn Adelman_________
                                                  LYNN ADELMAN
                                                  United States District Judge




                                              9
